Archer, C. J.,
delivered the opinion of this court.
We have carefully examined the evidence detailed in first and second bills of exception, and we perceive no evidence from which the jury could find, that the bond upon which the suit was brought was signed and sealed by the defendant, un*339der the impression, and with the understanding, that Matthew Vanlear was to be his co-security. There is no evidence that the order, entered on the minutes of the court, was known to Miller, or that any representation was made to him, in relation to the person who was to be his co-security. The court were, therefore, in error, in giving the instructions contained in the first and second bills of exception. It is entirely unnecessary for us to express any opinion on the law, as announced by the court in these bills of exception: as it would be entirely uncalled for by the exigencies of the case. For the reasons above stated, the court below ought to have granted the appellant’s prayer in the first bill of exceptions.
The court were right in rejecting the prayer offered by the appellee, in the second bill of exceptions, because the appellant had offered no evidence, that any misrepresentation or fraud had been practiced upon him.
In the third bill of exceptions, the plaintiff prayed the court to instruct the jury, that there does not appear upon the face of the said bond any alteration of the date thereof, which will avoid the instrument; which instruction the court, refused to give to the jury, but were of opinion, and so directed the jury, that if they believe that the alteration or erasure, mentioned in the evidence, was made after the said defendant executed said writing obligatory, that it avoided the same as to him.
The bond, when presented to the defendant, and when executed by him, was dated as of December ■— 1823. The only blank in the bond consisted, in not designating the particular day of the month of December, when it was executed. In the bond filed, and upon which this suit has been brought, the month and the year was erased, and in lieu thereof was inserted, “3rd of May 1824.” The bond thus described, was filed in the Orphans court, and by that court approved. The Orphans court in December 1823, had passed an order, that they would approve a bond signed by the defendant and M. Vanlear; the latter, however, having refused to become one of the securities, Jacob Firey signed the same, as co-security, in the place of M. Vanlear, and the bond thus signed, as we have seen, was ultimately approved by the Orphans court, as *340appears by the alteration of their order. The alteration in the date, was no doubt occasioned by the delay of the principal obligor, in producing the bond to the Orphans court. It does not appear by whom the alteration was made, nor is it material to enquire, because there is no evidence it was made by the plaintiff, .and we consider the alteration wholly immaterial; it did not in the least degree, tend to alter or enlarge the liability of the defendant. •
As regards the statute of limitations, the rights of the defendant are in no manner affected. By the act of 1798, ch. 101, sub.ch. 12, sec. 4, guardians’ bonds are placed, in all respects, on the same footing with bonds given by executors and administrators; and by the act of 1829, ch. 24, sec 21, limitations begin to run from the passing -of such bonds. The time of the passing of this bond, within the meaning of this act of Assembly, is tlie day on which it was approved by the Orphans court.
If the above views are correct, the court were in error in refusing to give the instruction as prayed by the plaintiff, and in giving the direction which was given by them in this exception.
In the fourth exception, the court refused to instruct the jury, that if they believed drat at the time of the execution of this bond by Miller, the place of the date thereof, either of the day, month, or year, was left blank,—that the fact of filling up or alteration of said date, to make it correspond with' the time of delivery, does not avoid the bond as to Miller-, but instructed the jury, that if they believed the alteration or erasure, above mentioned, was made after the defendant executed the said writing obligatory, and without his consent or authority, that it revoked the same as to him. Believing, as we do, that the alteration in die date of tire bond was wholly immaterial; and there being no evidence that it was made by the plaintiff, the validity of the bond could in no manner be affected by the defendant’s failure to consent to such alteration; and therefore think the court were in error, both in refusing the instruction prayed, and giving the direction adverted to.
JUDGMENT REVERSED AND PROCEDENDO ORDERED.